Citation Nr: 1441191	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for bilateral carpal tunnel syndrome.

2. Whether new and material evidence has been received to reopen a claim of service-connection for a cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973, from January 1977 to September 1978, and from May 1991 to September 1991 with additional periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, found new and material evidence had not been received to reopen the claims of service connection for bilateral carpal tunnel syndrome and cervical spine arthritis.  The claims file is now in the jurisdiction of the Detroit, Michigan RO. 

In June 2011, the Veteran testified at a Decision Review Officer (DRO) hearing; a transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims for bilateral carpal tunnel syndrome and cervical spine arthritis require appropriate notice and additional development prior to adjudication by the Board.

A June 2000 rating decision denied the Veteran's claims of service connection for bilateral carpal tunnel syndrome and cervical spine arthritis based essentially on findings that there was no evidence of a relation between the disabilities and service.  He did not appeal the June 2000 rating decision.  A February 2004 rating decision denied the Veteran's petition to reopen the claims of service connection for bilateral carpal tunnel syndrome and cervical spine arthritis.  The Veteran filed a notice of disagreement in February 2005 and was issued a statement of the case in March 2006, but did not timely perfect an appeal to the Board. 

A final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  The Veteran filed a claim of service connection for carpal tunnel syndrome and cervical spine arthritis in August 2007.  An August 2007 notice letter notified the Veteran what evidence is necessary to substantiate a claim for service connection and did not address the most recent prior final denial in February 2004 or what constitutes new and material evidence.  The Board notes the Veteran indicated he would submit "new and material" evidence in a July 2008 statement, but did not appear to know what constitutes such evidence during the June 2011 RO hearing.  As a result, corrective notice is required to prevent any prejudice to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In his December 2011 substantive appeal, he indicated he began receiving treatment from Dr. Geoffrey Seidel in October 2011.  Furthermore, in a letter received in June 2013, the Veteran reported that a physician, Dr. Michael Kapsokavathis, related his neck disability to an in-service accident after an August 2012 examination.  Records of such treatment are not associated with the claims folder and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a notice letter as to the issue of whether new and material evidence has been received to reopen claims of service connection for bilateral carpal tunnel syndrome and cervical spine arthritis, consistent with Kent, supra.  The notice letter should reflect the prior final denial in February 2004 and identify the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denials.

2. Contact the Veteran and request him to identify all medical providers (VA and private) from whom he has sought treatment for any hand/wrist and neck disability(ies) since his discharge from service and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified, specifically from:

(a) Dr. Geoffrey Seidel of David C. Weingarden, MD & Associates, PC from October 2011 to the present; and
(b) Dr. Michael Kapsokavathis, including an August 2012 examination report.

After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. After undertaking any other development deemed appropriate, the RO should readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



